Title: To George Washington from the Provisional Executive Council Of France, 15 November 1793
From: Provisional Executive Council Of France
To: Washington, George


          
            Au Nom de la République Française
            [le 
                
                15
               Novembre 1793]
          
          En vertu de la Loi du quinze août 1792. qui attribue au Conseil exécutif provisoire
            toutes les fonctions de la puissance exécutive et du Décret de la Convention Nationale
            du 
              
              21
             septembre suivant, lequel maintient les autorités publiques qui étoient en
            activité à cette dernière époque,
          Nous les Citoïens formant le Conseil exécutif provisoire de la République, aux
            Etats-unis de l’Amérique Septentrionale. Trèschers grands-amis et alliés. Sur les
            plaintes qui nous ont été portées, par votre ordre contre Edmond Genet, ci-devant Ministre plénipotentiaire de la République Française
            près de vous, nous avons résolu de vous donner une satisfaction entière en désavouant
            formellement sa conduite et en le remplaçant par le Citoïen Joseph Fauchet secrétaire
            actuel du Conseil exécutif, pour resider auprès de vous en qualité de Ministre
            plénipotentiaire. Nous espérons qu’il justifiera l’opinion que nous avons de son Zèle et
            de son patriotisme. Nous lui recommandons de saisir avec empressement toutes les
            occasions de vous rendre sa personne agréable, et de vous convaincre de l’attachement et
            des bonnes intentions du peuple Français.
          
          Nous vous prions Très-chers grands-amis et alliés d’ajouter une entière créance à tout
            ce qu’il sera chargé de vous dire de la part de la République française, Elle desire
            sincèrement concourir aux avantages et à la prosperité des Etats-unis et resserrer de
            plus en plus les liens de l’amitié et de la fraternité entre les deux peuples. Ecrit à
            Paris le 25. Brumaire, L’an 2eme de la République française une et indivisible (le 15.
            Novembre 1793, Vieux Stile).
          Les Citoïens formant le Conseil exécutif provisoire de la République française,
          
            Deforgues
            Dalbarade
            J. Bouchotte
            Gohier
            DesTournelles
            ParéPar le Conseil exécutif provisoireDesaugiers Secr[étai]re par
              interim
          
        